IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-50706
                         Conference Calendar




UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus


CARLOS BARRERA HERNANDEZ, a/k/a Cale,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-91-CR-318-2
                       - - - - - - - - - -
                          April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Carlos Barrera Hernandez, federal inmate #43802-080, moves

for the appointment of counsel.

     We must examine sua sponte the basis for subject-matter

jurisdiction.    Giannakos v. M/V BRAVO TRADER, 762 F.2d 1295, 1297

(5th Cir. 1985).   Hernandez had not begun, nor has he begun, any

postconviction proceeding in the district court when he asked for

the appointment of counsel.   After criminal proceedings are

completed, a noncapital defendant does not have a right to the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-50706
                               -2-

appointment of counsel without first filing a 28 U.S.C. § 2255

motion and then only if justice so requires.   See McFarland v.

Scott, 512 U.S. 849, 857 n.3 (1994); 18 U.S.C. § 3006A(a)(2)(B).

The district court lacked jurisdiction to consider Hernandez’s

motion.

     The appeal is DISMISSED.   Hernandez’s motion is DENIED as

moot.